PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of					:
Sipherd, Kyle						:
Application No. 16/160,991				:	DECISION ON PETITION
Filing Date: October 15, 2018 				:
Attorney Docket No. KS-101			

	

This is a decision on the petition to revive under 37 CFR 1.137(a), filed April 5, 2021.

It is noted that the present petition is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of David Groesbeck appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts. 
 
The petition is DISMISSED.

Any request for reconsideration must be submitted within TWO (2) MONTHS from the mail date of this decision.  No further petition fee is required for the request.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The above application became abandoned for failure to timely pay the issue fee and submit an inventor’s Oath or Declaration or Substitute on or before October 19, 2020, as required by the  
Notice of Allowance and Fee(s) Due and Notice Requiring inventor’s Oath or Declaration mailed November 18, 2020, no later than payment of the issue fee. Applicant paid the issue fee on April 5, 2021. As such, the application because abandoned on January 20, 2021.  The Office mailed a Notice of Abandonment on February 3, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  

	(1) the required reply, 
	(2) the petition fee, and
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.




Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Commissioner may require additional information.1 

The instant petition has not satisfied requirement (1). The Office acknowledge the $600.00 for the payment of the issue fee that was submitted with the present petition. However, the petitioner has failed to provide an inventor’s oath or declaration in compliance with 35 U.S.C. 115 and 37 CFR 1.63 or 1.64, executed by or with respect to each inventor that should have been filed no later than the date on which the issue fee would have been paid, that was also required by the Notice mailed November 18, 2020.

With regards to item (2), it is noted that petitioner has submitted the COVID-19 waiver for the petition to revive fee with present petition.  However, the COVID-19 waiver must have been filed by July 31, 2020, in or to be eligible for the waiver.[1] As a result, the petition is considered as being submitted without the required fee. In this regards, the rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to revive an abandoned application for patent based on unintentional delay or to accept an unintentionally delayed payment of a fee for issuing a patent.  In this instance, the fee required by law is $1050.   

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450
By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web2 




Any questions concerning this matter may be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:   David Groesbeck
        1148 Frawley Dr.
        Webster, NY 14580





    
        
            
    

    
        1 See MPEP 711.03(c)(II)(C) and (D).  
        [1][1] See June 2020 Update CARES Act
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).